Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments, Affidavit and Amendment filed on 09/08/2022, wherein claims 1, 4, 8-10, and 14 were amended, claims 2 and 7 were cancelled, and claim 19 was added. 
	Claims 1, 3-6 and 8-19 are pending.
Election/Restrictions 
	Applicant elected Group I and a) acute pain and/or trauma-related pain as the condition and/or symptoms associated with a stressful event, b) cannabidiol (CBD) as the cannabinoid, and c) myrcene and linalool as the terpenes, in the reply filed on 3/30/2022.
	Claims 8-9 and 18 are withdrawn from consideration as being directed to a non-elected invention.
	Claims 1, 3-6, 10-17 and 19 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	-Applicant’s amendment to claim 1 that recites the terpenes with lowercase letters is sufficient to overcome this objection.
	-Applicant’s amendment to claims 4 and 10 that recites the full names of the acronyms prior to the recitation of the acronym is sufficient to overcome these objections.  
	-Applicant’s amendment that deletes claim 7 is sufficient to overcome this objection.
35 U.S.C. § 112
	-Applicant’s amendment that deletes claim 7 is sufficient to overcome this rejection.
	-Applicant’s amendment to claim 14 that amends it dependency from claim 1 to claim 5, is sufficient to overcome this rejection.
MAINTAINED REJECTIONS
The below, modified 112(b) rejections are necessitated by Applicant’s amendment to claim 6 that deletes a number of the conditions and/or symptoms.  Modifications to the previous 112(b) rejections are bolded below. 
The below, modified prior-art and double patenting rejections are necessitated by Applicant’s amendment to the claims.  The art rejections are over the same prior art references relied upon in the previous Office Action.  These modifications specifically address the addition of claim 19.  Modifications to the previous prior-art and double patenting rejections are bolded below.
Abstract
The abstract of the disclosure is objected to because:
It recites “provided is.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc., and
All, but one of the recited terpenes begin with an uppercase letter.  Since they are neither proper nouns nor the start of sentences, these terpenes should begin with lowercase letters.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 6 recites “wherein said conditions and/or symptoms are selected from the group consisting of stress, distress. . .post-traumatic stress. . .stressful examination, stressful social event. . .”  Claim 6 depends from claim 1 which recites, “A method for first-aid treatment of acute onset conditions or symptoms associated with a stressful event.”  Since stress, distress, post-traumatic stress, stressful examination and stressful social event are “stressful event(s),” it is not understood how they can also be conditions and/or symptoms associated with a stressful event.  Additionally, for example, it is not understood how psychological trauma, which appears to be the stressful event, is the condition or symptom associated with a stressful event.  If it is condition or symptom associated with the stressful event, what is the stressful event?  The majority of the recited “conditions and/or symptoms” appear to be the stressful events, themselves, and not the condition and/or symptom associated with a stressful event.  For these reasons, claim 6 is indefinite.
Since a species of acute and/or trauma related pain was elected as the conditions and/or symptoms, this claim is being examined in light of the species election.  
-Claims 11-14 and 16 recite therapeutic effects.  However, it is not understood how these therapeutic effects relate to the conditions and/or symptoms associated with a stressful event.  Regarding claim 16, it is not understood how a therapeutic effect comprises a treatment, when claim 16 is already directed to a treatment—treating acute pain and/or trauma-related pain, per the species election.
For the purposes of examination, these therapeutic effects are being interpreted as properties of the method of administering the composition to a subject in need of a therapeutically effective amount of the composition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1, 3-6, 10-17 and 19, are interpreted as set forth in the above and below 35 USC 112 rejections.

Claims 1, 3-6, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0338930 to Small-Howard (PTO-892), as evidenced by ECA Academy (PTO-892).
Small ‘930 teaches myrcene-containing complex mixtures targeting TRPV1 for use in treating pain (title, abstract).  
	A method of treating pain comprising administering a composition comprising myrcene, optionally at least one cannabinoid and/or terpene other than myrcene, and a pharmaceutically acceptable carrier or diluent, is taught (pgs. 17-18, claims 1, 61).  
	Myrcene is present in an amount that is at least 10% to at least 90% (w/w) of the total content of cannabinoids and terpenes (paragraph 105, pg. 17, claims 5, 10).  Myrcene is present in the composition at a concentration of 0.025%-10% (w/v) (paragraph 106, pg. 18, claim 43).
	Nerolidol is an additional terpene added to the composition (pg. 17, claim 11).  Nerolidol is present in an amount that is at least 2% (w/w) of the total content of cannabinoids and terpenes (pg. 17, claim 11).  
	The composition comprises CBD in an amount that is at least 2.5% or at least 10% (w/w) of the total content of cannabinoids and terpenes (pg. 18, claim 22, 26).  
	Combinations of CBD and terpenes are exemplified as active agents as Strain A in Table 1.  Exemplified are combinations of cannabinoids and terpenes (pgs. 13-14, Table 1).

    PNG
    media_image1.png
    159
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    505
    media_image2.png
    Greyscale
	, wherein the ratio of the total amount of terpenes/total amount of cannabinols is 0.96 in strain A.
	Non-cannabinoid carriers are taught (paragraphs 12, 101, 130-131, 144).  
	Liquid formulations are taught (paragraph 123).
	Pain disorders, pain from injuries, pain from disease, pain from medical procedures, and other pain, and methods of treating these pains are taught (paragraphs 81, 172-179).  
	A “therapeutically effective amount” is meant as a dose or amount that produces the desired effect for which it is administered.  The term “sufficient amount” means an amount sufficient to produce a desired effect (paragraphs 83 and 84).  The amount of active ingredient which can be combined with a carrier material is that amount of the compound which produces a therapeutic effect (paragraph 161).  The in vivo dosage of the formulation will depend on the route of administration and the seriousness of the condition (paragraph 153).    
	While Small ‘930 teaches a method of treating conditions and/or symptoms associated with a stressful event comprising administering a composition comprising at least one cannabinoid, at least on terpene at a concentration of at least 40 wt%, and a non-terpene carrier, it differs from that of the instantly claimed invention in that it does not teach the amount of the non-terpene carrier.  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the non-cannabinoid, non-terpene carriers of Small ‘930 as comprising at least 5% by weight of the composition, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the non-cannabinoid, non-terpene carriers of Small ‘930 as comprising at least 5% by weight of the composition, with a reasonable expectation of success, because Small ‘930 teaches that the amount of active ingredient which can be combined with a carrier material is that amount of the compound which produces a therapeutic effect and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)
	ECA Academy teaches that storing pharmaceuticals at temperatures up to 30 C is considered storing pharmaceuticals at ambient temperature, i.e. surrounding temperature.  Thus, as evidenced by ECA Academy, the liquid formulations of Small ‘930 would be liquid at 30 C.
	Regarding the enhanced therapeutic effect and what the therapeutic effect comprises, the teachings of Small ‘930 appear to meet these limitations.  It is reasonable for one of ordinary skill in the art to expect the methods of Small ‘930 to possess the same therapeutic effects since Small ‘930 teaches the method of administering the composition recited in the instant claims and since there appears to be no structural difference between the method of delivering the composition of the claimed invention and Small ‘930.   The recitation of a therapeutic effect does not patentably distinguish the claimed invention from the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 10-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-19 of copending Application No. 16/747,569 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘569 claims a method of treating a condition and/or symptom in a subject in need thereof comprising administering a composition comprising at least one cannabinoid, at least one primary terpene and at least 5% by weight of a non-cannabinoid, non-terpene carrier, wherein the total terpenes to total cannabinoid ratio is 0.05 to about 1.0.  Pain is claimed as a condition and/or symptom.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6, 10-16 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-88, 91-92, 114, and 116-122 of copending Application No. 15/578,882 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘882 claims a therapeutic composition comprising a carrier and an extract comprising a therapeutically effective amount of a combination of cannabinoids and terpenes, wherein the weight/weight ratio of the total amount of terpenes/total amount of cannabinoids in the composition is from 0.05 to 1, wherein the cannabinoids comprise THC and/or CBD and the terpenes comprise a combination of at least two primary terpenes selected from pinene, lionene, linalool, myrcene, borneol, terpineol, geraniol, and eucalyptol.  The instant specification teaches these compositions for use in treating stress (paragraphs 80-83, 85-86, 91, 95, 97, 100).
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Col, 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. Court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted. . .”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-6, 10-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 14 of copending Application No. 17/359,844 in view of US 20180338930 to Small-Howard (PTO-892). 
‘844 claims 
    PNG
    media_image3.png
    221
    588
    media_image3.png
    Greyscale
.  Further claimed is a ratio of primary terpene to cannabinoid greater than 0.05 and a method of treating pain.
‘844 differs from that of the instantly claimed invention in that it does not teach at least 5% by weight of a non-cannabinoid, non-terpene carrier or a ratio of total amount of terpenes to total amount of cannabinoids from 0.05 to 1.
Small ‘930 is applied as discussed in the above 35 USC 103 rejection.  Small ‘930 further teaches that solid dosage forms for oral, buccal or sublingual administration, such as capsules, tablets, pills, dragees, powders, granules and the like, comprise pharmaceutically acceptable carriers (paragraph 131). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the carrier of Small ‘930 to the method of ‘844, to arrive at the instantly claimed invention.  One of ordinary skill in the would have been motivated to add the carrier to the method of ‘844, with a reasonable expectation of success, because Small ‘930 and ‘844 are both directed to method of treating similar conditions by administering compositions comprising cannabinoids and terpenes, and Small ‘930 teaches that solid dosage forms for oral, buccal or sublingual administration, such as capsules, tablets, pills, dragees, powders, granules and the like, comprise pharmaceutically acceptable carriers. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the ratio of terpenes to cannabinoids as 0.05 to 1, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the ratio of terpenes to cannabinoids as 0.05 to 1, with a reasonable expectation of success because Small ‘930 exemplifies compositions with a ratio of 0.96 terpenes to cannabinoids for the treatment of pain and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
This is a provisional nonstatutory double patenting rejection.
NEW REJECTIONS
Claim Objections
Claims 6, 10 and 15 are objected to because of the following informalities:  
Claims 6, 10, and 15 depend from claim 1, which was amended to recite “acute onset conditions or symptoms.”  However, claims 6, 10 and 15 recite, “conditions and/or symptoms.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
The recitation of “A method for first-aid treatment of acute onset conditions or symptoms thereof associated with a stressful event” is not supported by the instant specification.  Applicant asserts that support can be found in paragraphs 17, 53 and 174.  However, a careful review of these paragraphs does not appear to provide support for “first-aid treatment of acute onset conditions or symptoms thereof associated with a stressful event.”  These paragraphs are merely directed toward the instant composition as a first aid treatment and the first-aid treatment is not directed toward the treatment of acute onset conditions or symptoms associated with a stressful event.  In fact, other portions of the specification are directed toward treating acute or sudden onset conditions and/or symptoms and treating conditions and/or symptoms associated with a stressful event.  
Claims 3-6, 10-17 and 19 are rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 is indefinite because the recitation, “first-aid treatment of acute onset conditions or symptoms thereof associated with a stressful event,” is unclear.  Since, for example, stress and psychological trauma are recited as a condition or symptom, it is not understood how stress or psychological trauma can be treated with first-aid treatments.  As evidenced by OSHA.gov (PTO-892), first-aid is defined as follows:

    PNG
    media_image4.png
    196
    833
    media_image4.png
    Greyscale
(pg. 1).
Claims 3-6, 10-17 and 19 are rejected as being dependent on claim 1.
For the purposes of examination, in view of the above definition, this phase is interpreted as any treatment of acute onset condition or symptoms associated with a stressful event.  
-Claim 19 is indefinite because the metes and bounds of the claim are unclear.  First, the terms/phrases “unpleasant,” “stressful examination,” “stressful social event,” “psychological trauma,” and “poor” are relative terms/phrases. These terms/phrases are not defined by the claims, the specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Additionally, in claim 19, the phrases a) “surgery,” “dental treatment,” and “painful medical procedure,” b) “muscle tension,” “inflammation,” “sport injury,” “battlefield injury,” “traumatic injury,” “sudden physical injury,” “sprain,” “join dislocation,” and “bone fracture,” c)  “stressful examination,” “stressful social event,” “trauma,” and “psychological trauma,” appear to recite broad “events” with narrow “events” or limitations that fall within the broad “events.”  For example, a battlefield injury is also a traumatic injury and a sudden physical injury, and a surgery and a dental treatment can both be painful medical procedures.  It is therefore not clear as to whether the narrower limitations of the events are merely exemplary of the events and therefore not required by the claim or if the narrower limitations of the events are a required feature of the claim.
For the purpose of examination, the narrower limitations of the events are interpreted as not further limiting the claim.
RESPONSE TO ARGUMENTS
Abstract
Applicant states that a new abstract is submitted herewith on a separate sheet.  However, the submitted abstract does not comply with 37 CFR 1.121, see MPEP 714.  The amendment to the specification does not provide markings to show all the changes relative to the previous version.
	
103 Rejection
Applicant argues that “Small does not teach or suggest that any of the symptoms or conditions treated are due to a stressful event.”
	This argument is not persuasive.  It is first pointed out that the instant claims are directed to treatment of acute onset conditions or symptoms thereof associated with a stressful event; the instant claims are not directed to symptoms or conditions due to a stressful event.  Furthermore, the instant claims recite “acute pain,” “trauma-related pain” as conditions and/or symptoms associated with a stressful event and recite “painful medical procedures,” “joint dislocation,” “sprain,” “surgery,” “trauma,” “muscle tension,” and others as a stressful event, and the instant specification states that “A stressful event may include pain” (paragraph 3).  Small ‘930 teaches the administration of a composition to treat pain related to sprains, joint pain, surgery, trauma, musculoskeletal disorders and more (paragraphs 45, 81, 177).  As such, Small ‘930, in view of the instant specification’s and claims’ definition of stress, teaches symptoms or conditions treated due to a stressful event.
	Applicant argues that Figs. 3A-3L of Small show that only myrcene has a significant effect on TRPV1 receptors, while all other terpenes have a very low or even negligible effect on these receptors, thereby teaching away from the use of any of the presently-claimed terpenes other than myrcene. 
	This argument is not persuasive.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
	Small ‘930 teaches “the cannabinoid compounds and terpene compounds other than myrcene are present in amounts that are effective to increase myrcene-dependent TRPV1 calcium flux” (paragraph 23).  Small ‘930 additionally teaches that “Fig. 10 illustrates that the specific activity of bioactive ligands such as myrcene may be enhanced by co-incubation of a Cannabis-like entourage, through blocking of multidrug resistance protein-mediated export of the bioactive ligand. . .These data suggest that if used as an adjunct to a primary therapeutic compound, co-application of a plurality of cannabinoids and/or terpenes would tend to delay the efflux of the therapeutic compound from the cell and increase the specific activity of the primary therapeutic compound per unit dose” (paragraph 60).  In paragraph 67, Small ‘930 teaches that Fig. 17 illustrates one mechanism by which the cannabinoids and terpenes other than myrcene in the Strain A Mixture enhance the TRPV1 agonist activity of myrcene, through blocking of multidrug resistance protein-mediated export of the bioactive ligand.  As such, Small ‘930 does not teach away from the use of any of the presently claimed terpenes.  
	Applicant argues that Small discloses in paragraph 3 that TRPV1 antagonists are useful for treatment of acute analgesia, while chronic pain management requires the use of TRPV1 agonists and that the composition of Small are not suitable for treatment of acute conditions and that Small teaches away from the use of myrcene for the treatment of acute conditions.  
	This argument is not persuasive.  Paragraph 3 of Small ‘930 states: 
    PNG
    media_image5.png
    179
    330
    media_image5.png
    Greyscale
.  Paragraph 3 is in the “Background” portion of Small ‘930 and states that TRPV1 agonists are typically used for chronic pain.  Paragraph 8 of Small ‘930 then states that new compounds, i.e., the ones taught by Small ‘930, would provide novel and more effective ways of treating various disease associated with the TRPV1 channel, including pain.  And as stated above, Small ‘930 teaches its compositions for the treatment pain related to sprains, joint pain, surgery, trauma, musculoskeletal disorders and more.  As such, Small ‘930, teaches treatment of acute onset conditions or symptoms treated due to a stressful events, and does not teach away from the use of myrcene for the treatment of acute conditions.  

Declaration
	The instant declaration states that a study, for which Small was a co-author, discloses that the co-administration of myrcene and CBD is not favorable as myrcene interferes with the agonistic activity of CBD at TRPV1 receptors since both agents bind to the same receptor site.  
	This is not persuasive to overcome the teachings of Small ‘930 as prior art.  The study does not state that co-administration of myrcene and CBD is not favorable; the study states “Myrcene pre-application and residency at TRPV1 appears to negatively impact subsequent responses to TRPV1 ligands such as cannabidiol, indicating allosteric modulation and possible competition by Myrcene.” The study further states that “Our data show that myrcene and CBD share elements of a binding site and can influence one another physiologically,” and “one key aspect for further study is the dose-response relationship for myrcene (and other Cannabis components), and TRPV1.  The doses used in this study are high due to the solubility issues inherent in working with myrcene.”  
	And as pointed out above, Small ‘930 teaches “the cannabinoid compounds and terpene compounds other than myrcene are present in amounts that are effective to increase myrcene-dependent TRPV1 calcium flux” (paragraph 23).  Small ‘930 additionally teaches that “Fig. 10 illustrates that the specific activity of bioactive ligands such as myrcene may be enhanced by co-incubation of a Cannabis-like entourage, through blocking of multidrug resistance protein-mediated export of the bioactive ligand. . .These data suggest that if used as an adjunct to a primary therapeutic compound, co-application of a plurality of cannabinoids and/or terpenes would tend to delay the efflux of the therapeutic compound from the cell and increase the specific activity of the primary therapeutic compound per unit dose,” (paragraph 60).  In paragraph 67, Small ‘930 teaches that Fig. 17 illustrates that one mechanism by which the cannabinoids and terpenes other than myrcene in the Strain A Mixture enhance the TRPV1 agonist activity of myrcene, is through blocking of multidrug resistance protein-mediated export of the bioactive ligand.  
	The declaration states, regarding Exhibit B, that on the publication date, which is later than the priority date of the present invention, that there is no clear role of the tested terpenes as activators of TRPV1 or TRPA1 receptors, nor as affecting cannabinoid activity at TRPV1 or TRPA1 receptors has been established, thereby teaching away from the composition of claim 1 as currently amended.  
	This is not persuasive.  Both Small ‘930 and the reference cited as Exhibit A teach at least myrcene as activating TRPV1 receptors.
	The declaration states that Exhibit C provides the surprising effect of the currently claimed method using terpene enriched cannabis extract in olive oil as a first-aid treatment for subject suffering from acute pain associated with inflammation and pressure on the spinal nerve as a stressful event, as compared to placebo.
	This is not persuasive.  The composition recited on page 45 of the declaration is not commensurate in scope with the instantly recited composition.  The composition on page 45 comprises THC, CBD, limonene, linalool, myrcene, pinene, caryophyllene and opioid consumed via the PCA.  The instant independent claim is directed to a composition comprising at least one cannabinoid, at least one terpene, and a non-cannabinoid,  non-terpene carrier.  Additionally, showings of unexpected results must provide a comparison of the instantly claimed invention and that of the closest prior art and not a placebo, as provided by the instant declaration.  As such, Exhibit C of the declaration is not persuasive to overcome the instant rejections.  For guidance on evidence required to show unexpected results, see MPEP 716.02. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622